DETAILED ACTION
1. Applicant's response, filed 6 May 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6 May 2021 has been entered.

Claim Status
4. Claims 12-14 are cancelled.
Claims 17-20 are newly added.
Claims 1-11 and 15-20 are currently pending and under examination herein.
Claims 1-11 and 15-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



5. Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited.
Claims 1 and 11, and those claims dependent therefrom, recite limitations for measuring expression levels of one or more target gene(s) of each of two or more cellular signaling pathways and inferring activities of two or more cellular signaling pathways as well as reciting “wherein the cellular signaling pathways comprise a Wnt pathway, an ER pathway and an HH pathway” and then further refine the determination of the risk score as a combination of the three signaling pathways. Therefore, the claims recite both a broad recitation of two or more cellular signaling pathways as well as using exactly three cellular signaling pathways, which is the narrower statement of the limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Therefore, the instant claims are indefinite for not clearly setting forth the metes and bounds of the patent protection desired. For examination purposes, it is interpreted that the claims require performing the steps for all three of the cellular signaling pathways.
Claim 3 recites “wherein the inferring activities of the two or more cellular signaling pathways comprises: inferring activity of the Wnt pathway … and/or inferring activity of the ER pathway … and/or inferring activity of the HH pathway … and/or inferring activity of an AR pathway”. However, claim 2 recites that the combination of inferred activities comprises the expression             
                -
                α
                ∙
                
                    
                        P
                    
                    
                        E
                        R
                    
                
                +
                β
                ∙
                m
                a
                x
                
                    
                        
                            
                                P
                            
                            
                                W
                                N
                                T
                            
                        
                        ,
                        
                            
                                P
                            
                            
                                H
                                H
                            
                        
                    
                
            
        . Therefore, it is unclear if claim 3 still requires that the inferred activities must include the ER, Wnt and HH pathways since those pathways are 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. Claims 1-11 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea/law of nature/natural phenomenon without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 1, and those claims dependent therefrom, recite inferring activities of the two or more cellular signaling pathways in the tissue and/or cells and/or a body fluid of a subject based at least on the expression levels of one or more target genes(s) of the cellular signaling pathways, and determining a risk score that indicates a risk that a clinical event will occur within a certain period of time, wherein the risk score is based at least in part on a combination of the inferred ER and increases with an increasing max(PWnt, PHH), wherein PER, PWnt, and PHH denote the inferred activity of the ER pathway, the Wnt pathway and the HH pathway, respectively. 
Claim 2 recites a further limitation that the combination of the inferred activities comprises the expression                     
                        -
                        α
                        ∙
                        
                            
                                P
                            
                            
                                E
                                R
                            
                        
                        +
                        β
                        ∙
                        m
                        a
                        x
                        ⁡
                        (
                        
                            
                                P
                            
                            
                                W
                                n
                                t
                            
                        
                        ,
                        
                            
                                P
                            
                            
                                H
                                H
                            
                        
                        )
                    
                , wherein α and β are positive constant scaling factors, and the indicated risk that the clinical event will take place within the certain period of time monotonically increases with an increasing value of the expression. 
Claims 3-4 and 6-8 recite further limitations on the target genes utilized to infer the activity of the cellular signaling pathways. 
Claim 5 recites assigning the subject to at least one of a plurality of risk groups associated with different indicated risks that the clinical event will occur within the certain period of time, and/or deciding a treatment recommended for the subject based at least in part on the indicated risk that the clinical event will occur within the certain period of time. 
Claim 9 recites combining the risk score and/or at least one of the inferred activities with one or more additional risk scores obtained from one or more additional prognostic tests to obtain a combined risk score, wherein the combined risk score indicates that the clinical event will occur within the certain period of time. 
Claim 10 further limitations the clinical event to cancer. 
Claim 11 recites inferring activities of two or more cellular signaling pathways in a tissue and/or cells and/or a body fluid of a subject based at least on the expression levels of one or more target genes(s) of the cellular signaling pathways, and determining a risk score that indicates a risk that a clinical event will occur within a certain period of time, wherein the risk score is based at least in part on a combination of the inferred activities, wherein the cellular signaling pathways comprise an ER pathway and a Wnt pathway, and wherein the risk score is defined such that the indicated risk that the clinical event will occur within the certain period of time decreases with an increasing PER and increases with an increasing max(PWnt, PHH), wherein PER, PWnt, and PHH denote the inferred activity of the ER pathway, the Wnt pathway and the HH pathway, respectively.
Claims 15-16 further limit the cellular signaling pathways to include an AR pathway.
The limitations for inferring activity of two or more cellular signaling pathways, determining a risk score, assigning the subject to at least one of a plurality of risk groups, and deciding a treatment recommended for the subject based at least in part on the indicated risk that the clinical event will occur within a certain period of time equate to mental evaluations and judgements that can be practically performed in the human mind because these steps require evaluating or analyzing at least one data point at least two times. Although the claims recite carrying out these limitations with a processor, there are no additional limitations to indicate that anything other than a generic computer is required. Beyond the recitation of performing the mental evaluations and judgements using a generic computer, nothing in the claims precludes the steps from being practically carried out in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components, then it falls under the “Mental processes” grouping of abstract ideas. In addition, both the “inferring” and “determining a risk score” steps involve Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017).  As such, claims 1-11 and 15-20 recite an abstract idea and a law of nature(Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claim 1 recites obtaining a tissue, cell or body fluid sample from a subject, measuring the expression levels of one or more target genes of each of two or more cellular signaling pathways
Claims 1, 5-6, 9 and 11 recite performing the recited abstract idea with a processor. 
Claims 3-4 and 7-8 recite further limitations on the target genes that are measured.
Claim 11 recites receiving measured expression levels of one or more target genes of two or more cellular signaling pathways and a display for displaying the determined risk.
Claim 17 recites extracting mRNA from the sample and measuring the expression levels of the extracted mRNA.
Claim 18-20 recite providing medical personnel with the determined risk score or the decided treatment recommendation via a display device.
There are no limitations that indicate that the claimed processor and display device require anything other than generic computing components. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps for obtaining a sample and measuring the expression levels in the sample equate to clinical tests performed to obtain input for an equation that the courts have found equate to mere data gathering in In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). Furthermore, the steps of receiving data or displaying data on a display equate to necessary data gathering and outputting that the courts have also identified as insignificant extra-solution that does not integrate the recited judicial exception into a practical application in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). Therefore, the claims do not recite additional elements that integrate the recited judicial exception into a practical application. As such, claims 1-11 and 15-20 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite 
Claims 1, 5-6, 9 and 11 recite performing the recited abstract idea with a processor. 
Claims 3-4 and 7-8 recite further limitations on the target genes that are measured.
Claim 11 recites receiving measured expression levels of one or more target genes of two or more cellular signaling pathways and a display for displaying the determined risk.
Claim 17 recites extracting mRNA from the sample and measuring the expression levels of the extracted mRNA.
Claim 18-20 recite providing medical personnel with the determined risk score or the decided treatment recommendation via a display device.
As discussed above, there are no additional limitations to indicate that the claimed processor or display require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The courts have also indicated that performing repetitive calculations on a generic computer is well-understood, routine and conventional in Flook, 437 U.S. at 594, 198 USPQ2d at 199 and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). Regarding the steps of measuring expression levels in a sample and extracting mRNA from the sample, these steps amount to well-understood, routine and conventional activities, as evidenced by the specification. Specifically, pg. 1, line 26 to pg. 2, line Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-11 and 15-20 are not patent eligible.

	
Response to Arguments
Applicant's arguments filed6 May 2021 have been fully considered but they are not persuasive.
7. Applicant asserts that the claims include limitations for physical data measurements, extraction of mRNA and display of data that cannot be performed mentally and thus the claims are directed to much more than mental evaluations and judgements that can be practically performed in the human mind (pg. 15, para. 2 to pg. 16, para. 4 of Applicant’s Remarks). This argument is not persuasive. 
MPEP 2106.04.II.A sets forth that Step 2A, Prong 1 evaluates whether or not the claims recite any limitations that are a judicial exception and then under Step 2A, Prong 2 it is determined whether or not the claim recites any additional elements of the claims that integrate 
Therefore, the claims proceed to evaluation under Step 2A, Prong 2 to determine if the claims are directed to the judicial exception. MPEP 2106.04(d).I sets forth:
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps). Conversely, the presence of a non-physical or intangible additional element does not doom the claims, because tangibility is not necessary for eligibility under the Alice/Mayo test. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 118 USPQ2d 1684 (Fed. Cir. 2016) ("that the improvement is not defined by reference to ‘physical’ components does not doom the claims"). See also McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016), (holding that a process producing an intangible result (a sequence of synchronized, animated characters) was eligible because it improved an existing technological process). 
Therefore, merely reciting physical or tangible elements in addition to the recited judicial exception in the claims alone is not enough to guarantee eligibility of the claims. As discussed in the above rejection, while the claims recite additional elements, these additional elements merely add insignificant extra-solution activity or mere instructions to implement the abstract idea on a generic computer that are insufficient to integrate a recited judicial exception into a practical application.

8. Applicant asserts that the claims are not directed to a law of nature because the claims comprise an inference of activities that are combined into a risk score that is much more than a simple correlation between expression levels of target gene(s) and a risk of a clinical event in an individual and they recite physical measurement steps (pg. pg. 15, para. 2 to 16, para. 5 of Applicant’s Remarks). This argument is not persuasive.
There is no indication from the court that the correlation is required to be a simple correlation. Rather, the standard is whether or not a correlation exists between the amount of a natural product and a physical state of the subject. In the instant claims, the claims recite a correlation between the gene expression levels of multiple genes and the risk of a clinical event for a subject and thus also recite a law of nature. As with the abstract idea, merely reciting physical or tangible elements in addition to the recited judicial exception in the claims alone is not enough to guarantee eligibility of the claims. Because the claims do not integrate the recited judicial exception into a practical application, the claims are also directed to a law of nature.

9. Applicant asserts that the claims provide a particular treatment and an improvement to a computer or other technology (pg. 17, para. 3 of Applicant’s remarks). This argument is not persuasive.
As set forth on pgs. 9-10 of the PTAB decision mailed 8 March 2021, the treatment recited in claim 5 does not amount to a particular treatment. Furthermore, pgs. 10-11 of the PTAB decision mailed 8 March 2021 also set forth that the claims do not recite an improvement to technology but rather merely improve the abstract idea.

10. Applicant asserts that the claimed method and apparatus integrate the alleged abstract idea into a practical application that is the risk score and that the human mind cannot analyze the data from the measurement of the expression levels (pg. 17, para. 1 to pg. 18, para. 1 of Applicant’s Remarks). This argument is not persuasive.

Regarding the integration into a practical application that is the risk score, this argument is not persuasive because the Applicant has not demonstrated that the abstract idea is integrated into a practical application that lies outside of the judicial exception itself. As set forth on pgs. 10-11 of the PTAB decision mailed 8 March 2021, an improvement in the risk score is merely an improvement in the abstract idea itself and does not equate to an improvement to technology.

11. Applicant asserts that the claims recite a novel and non-obvious system to determine a risk score and directly reporting the risk score to medical personnel that includes a treatment recommendation that are unconventional (pg. 18, paras. 4-5 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.05.I sets forth:
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).
As discussed above, an inventive concept under Step 2B must be provided by elements in addition to the recited judicial exception. Furthermore, the evaluation of whether or not the additional elements of the claims are conventional is a separate consideration from novelty and non-obviousness. Applicant here seems to conflate the considerations of novelty and non-obviousness with the standard to evaluating the conventionality of additional elements of the claims under Step 2B of the eligibility analysis. As discussed above, merely reporting a risk score to medical personnel equates to conventional data outputting activity as identified by the courts in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Conclusion
12. No claims are allowed.

E-mail Communications Authorization
13. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Examiner, Art Unit 1631